Citation Nr: 0215348	
Decision Date: 10/31/02    Archive Date: 11/06/02

DOCKET NO.  00-06 301	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to an increased (compensable) rating for a scar 
on the cornea of the right eye.  


REPRESENTATION

Appellant represented by:	Blinded Veterans Association


ATTORNEY FOR THE BOARD

Sabrina M. Tilley, Counsel



INTRODUCTION

The veteran served on active duty from December 1956 to 
November 1957.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a May 1999 rating decision of the San Juan, 
Puerto Rico, Regional Office (RO) of the Department of 
Veterans affairs (VA).  

The veteran requested a Travel Board hearing on his March 
2000 VA Form 9.  In November 2000, he indicated that he 
wanted a hearing before the RO instead of a Travel Board 
hearing.  This request was later canceled in written 
correspondence dated in January 2001.  


FINDINGS OF FACT

1.  All relevant evidence necessary for a fair and informed 
decision has been obtained by the originating agency.  

2.  The veteran's service-connected eye condition is 
productive of a small central corneal scar that is not 
productive of loss of vision or visual fields.  


CONCLUSION OF LAW

The criteria for an increased compensable rating for a 
corneal scar on the right eye have not been satisfied.  38 
U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 2002); 38 C.F.R. 
§§ 3.321, 4.1, 4.2, 4.7, 4.10, 4.75, 4.84, 4.84a, Diagnostic 
Code 6009 (2001). 



REASONS AND BASES FOR FINDINGS AND CONCLUSION

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
redefines the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA or filed before 
the date of enactment and not yet final as of that date.  38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
Supp. 2002); see Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991); cf. Dyment v. Principi, 287 F.3d. 1377 (Fed. Cir. 
2002) (holding that only section 4 of the VCAA, amending 38 
U.S.C. § 5107, was intended to have retroactive effect). 

The final rule implementing the VCAA was published on August 
29, 2001.  66 Fed. Reg. 45,620, et seq. (Aug. 29, 2001) (to 
be codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a)).  These regulations, 
likewise, apply to any claim for benefits received by VA on 
or after November 9, 2000, as well as to any claim filed 
before that date but not decided by the VA as of that date, 
with the exception of the amendments to 38 C.F.R. § 3.156(a) 
relating to the definition of new and material evidence and 
to 38 C.F.R. § 3.159 pertaining to VA assistance in the case 
of claims to reopen previously denied final claims (the 
second sentence of § 3.159(c) and § 3.159(c)(4)(iii)), which 
apply to any claim to reopen a finally decided claim received 
on or after August 29, 2001.  See 66 Fed. Reg. 45,620 (Aug. 
29, 2001).

In this case, VA's duties have been fulfilled to the extent 
possible.  VA must notify the veteran of evidence and 
information necessary to substantiate his claim and inform 
him whether he or VA bears the burden of producing or 
obtaining that evidence or information.  38 U.S.C.A. § 
5103(a) (West Supp. 2002); 66 Fed. Reg. 45,620, 45,630 (Aug. 
29, 2001) (to be codified as amended at 38 C.F.R. 
§ 3.159(b)); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
The veteran was notified of the information necessary to 
substantiate his claim, by means of the discussions in the 
May 1999 and August 2001 rating decisions, the statement of 
the case and the supplemental statements of the case.  He was 
told, in essence, that there was no evidence showing that the 
service-connected eye disability was productive of 
symptomatology warranting a higher evaluation.  Therefore, VA 
has no outstanding duty to inform him that any additional 
information or evidence is needed. 

VA attempted to inform the veteran of which information and 
evidence he was to provide to VA and which information and 
evidence VA would attempt to obtain on his behalf.  In 
letters dated in March 2001 and January 2002, the RO asked 
him to specify where he had received treatment and solicited 
releases to obtain his private records.  The RO also informed 
him that it would request these records.  No additional 
information was received from the veteran.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West Supp. 2002); 66 Fed. Reg. 
45,620, 45,630-31 (Aug. 29, 2001) (to be codified as amended 
at 38 C.F.R. § 3.159(c), (d)).  Here, the RO obtained the 
veteran's available VA medical records from the VA medical 
facility in San Juan, Puerto Rico.  The veteran submitted a 
copy of private medical treatment records, and this was 
associated with his claims folder.  In addition, the veteran 
was scheduled for various medical examinations in order to 
obtain necessary medical evidence to reach a fair disposition 
in his case.  Finally the veteran was provided the 
opportunity of presenting testimony at a hearing on appeal in 
January 2001.  However, this hearing was later canceled by 
him.  

The requirements of the VCAA have been met by the RO to the 
extent possible, and there would be no possible benefit to 
remanding this case to the RO for its consideration of the 
requirements of the VCAA in the first instance.  See Soyini 
v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence 
to requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  Under 
these circumstances, adjudication of this appeal, without 
referral to the RO for initial consideration under VCAA, 
poses no harm or prejudice to the veteran.  See, e.g., 
Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92.  
Additionally, the Board's consideration of the VCAA 
regulations in the first instance is not prejudicial to the 
appellant because the provisions of this rule merely 
implement the VCAA and do not provide any rights other than 
those provided by the VCAA.  

Service-connected disabilities are rated in accordance with a 
schedule of ratings which are based on the average impairment 
of earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
The basis of disability evaluations is the ability of the 
body as a whole, or of the psyche, or of a system or organ of 
the body to function under the ordinary conditions of daily 
life including employment.  Evaluations are based upon a lack 
of usefulness in self-support.  38 C.F.R. § 4.10.  Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria for 
the higher rating.  38 C.F.R. § 4.7.  In considering the 
severity of a disability it is essential to trace the medical 
history of the disability.  38 C.F.R. §§ 4.1, 4.2.  

Ratings on account of visual impairments considered for 
service connection are, when practicable, to be based only on 
examination by specialists.  Such special examinations should 
include uncorrected and corrected central visual acuity for 
distance and near, with record of the refraction.  Snellen's 
test type or its equivalent will be used.  Mydriatics should 
be routine, except when contraindicated. Funduscopic and 
ophthalmological findings must be recorded.  The best distant 
vision obtainable after best correction by glasses will be 
the basis of rating, except in cases of keratoconus in which 
contact lenses are medically required.  Also, if there exists 
a difference of more than 4 diopters of spherical correction 
between the two eyes, the best possible visual acuity of the 
poorer eye without glasses, or with a lens of not more than 4 
diopters difference from that used with the better eye will 
be taken as the visual acuity of the poorer eye.  When such a 
difference exists, close attention will be given to the 
likelihood of congenital origin in mere refractive error.  
38 C.F.R. § 4.75.  

An unhealed eye, injury is to be afforded a minimum rating of 
10 percent during the active pathology.  38 C.F.R. § 4.84a, 
Diagnostic Code 6009.  In every instance, as in this case, 
where the schedule does not provide a zero percent evaluation 
for a diagnostic code, a zero percent evaluation shall be 
assigned when the requirements for a compensable evaluation 
are not met.  38 C.F.R. § 4.31.  

Service connection was established for a scar on the cornea 
of the right eye in a March 1958 rating decision.  An initial 
rating of zero percent was assigned.  At that time, visual 
acuity was noted to be correctable to 20/30 in the service-
connected right eye.  The disability rating was increased to 
a 10 percent rating in an October 1987 decision, based on the 
finding that the veteran's central corrected vision was 
20/100 in the left eye on examination conducted in April 
1987.  This report shows that the veteran had a small scar in 
the visual axis of the right eye.  The rest of the 
examination was negative.  A July 1988 Board decision 
confirmed and continued the 10 percent rating for this 
condition.  

In a February 1990 rating decision, the disability rating for 
the service-connected right eye central corneal scar was 
reduced to a noncompensable rating, based on the finding that 
the veteran's corrected vision in the right eye was 20/40 on 
VA examination, conducted in April 1989.  This rating 
reduction was upheld by the Board in its October 1990 
decision.  This is the veteran's current rating under 
provisions of 38 C.F.R. § 4.84a, Diagnostic Code 6009 that 
pertains to rating injuries of the eye.  

The veteran underwent VA examination in June 1996, at which 
time, he demonstrated a distant vision correctable to 20/40.  
He was noted once again to have a central scar on the right 
eye.  The diagnosis was central corneal scar on the right, 
responsive for decreased visual acuity.  Errors of refraction 
were noted as well.  

VA treatment records dated from September 1998 show that the 
veteran underwent macular evaluation.  At that time, he was 
noted to demonstrate a visual acuity of 20/200 in the right 
eye.  Whether this finding was corrected or uncorrected 
acuity is not indicated.  Macular changes in the right eye 
were noted in addition to decreased visual acuity.  

The veteran underwent a VA eye examination in February 1999.  
Distant vision in the right eye was noted to be correctable 
to 20/30 at that time.  A corneal scar on the right eye and 
refractive error were indicated in the diagnosis.  No loss of 
visual fields was noted at that time.  

The veteran underwent another VA examination in January 2002, 
at which time, he reported a history of trauma to the right 
eye with multiple gun powder foreign bodies and macular 
trauma due to blast injury in Germany during training.  Also, 
as reported, some foreign bodies were found in the left eye.  
His corneas developed edema and multiple abrasions for which 
he received treatment.  The veteran reported being treated 
for maculopathy.  In particularly, he stated that since the 
trauma described above, he experienced loss of vision.  The 
examination shows that the veteran had visual acuity in both 
the right eye and the left eye was correctable to 20/200.  
His visual field tests were consistent with a total 
peripheral constriction of less than 5 degrees of central 
vision.  Thus, the veteran was determined to be legally 
blind.  Examination of the cornea revealed faint, stromal 
central corneal scars.  The examiner stated:

"1.  The diagnosis was legally blind 
patient.  Patient with history of corneal 
trauma and traumatic maculopathy of the 
right eye.  However, his vision is 20/200 
in both eyes and the maculas look 
symmetrics (sic).  Old corneal stromal 
scars alone didn't explain patient's lost 
(sic) of vision.  

2.  Goldmann visual fields done showed 
evidence of less than 5 degrees of 
central vision-legally blind."  

Evidence received on behalf of the veteran's claim includes a 
report of private treatment, dated January 14, 2001.  The 
assessment is to the effect that the veteran had central 
corneal stromal scar secondary to trauma in 1947 (sic) with 
20/200 best corrected visual acuity since in the right eye.  
Visual acuity reportedly had worsened in the right eye and 
fundus in both eyes showed mild macular atrophy in both eyes.  
The examiner opined that "this" (presumably the macular 
atrophy) could have been caused by the original accident, but 
the macular atrophy in the left eye was probably due to age-
related macular degeneration.  Further studies by retinology 
specialist were recommended.  

The January 2001 opinion was not based on a review of the 
entire record and contains error in fact that have a negative 
impact on its validity.  Initially, there is reference to 
injury sustained in 1947.  The actual date of injury was in 
1957.  Also, there is reference to best corrected vision 
since the stated injury being 20/200 in the right eye.  This 
also is an error of fact, as the record shows visual acuity 
of 20/30 and 20/40 were recorded in VA evaluation and 
treatment records between 1990 and 1999.  In addition the 
opinion failed to account for the symmetry of macular 
degeneration in both the service-connected and nonservice-
connected eyes despite the fact that no evidence of corneal 
scars have been noted in the nonservice-connected left eye.  
In view of the foregoing, the probative value of the private 
medical opinion is reduced by its inaccurate factual basis.  

The veteran underwent additional examination by VA in May 
2002.  This examination was supported by a review of the 
record, as well as consideration of visual field tests and 
evaluation by retinologist.  At that time, the veteran 
provided a history that he had trauma to the forehead and 
orbit of the right eye with powder fragments in a gun 
accident in 1957.  The left eye was involved as well.  The 
veteran recalled that he had multiple foreign bodies removed 
from the right cornea.  He also recollected that after the 
trauma, his vision in the right eye was affected.  On 
examination, the veteran had a visual acuity of 20/200 in the 
right eye that was uncorrectable.  Visual fields tests showed 
a peripheral constriction with less than 5 degrees of cental 
vision by Goldmann Perimetry.  

The record was reviewed by a retinologist as previously 
indicated.  It was noted that the veteran's best corrected 
vision was 20/200 in each eye  with less than 5 degrees of 
central vision which classified him as legally blind.  There 
was evidence of central corneal scar secondary to the 1957 
trauma that explains his 20/200 vision in the right eye.  
Also there is evidence of bilateral macular atrophic scars 
that could be secondary to trauma versus degenerative macular 
process in the left eye.  

The veteran's claims folder was reviewed again in July 2002.  
At that time, it was noted that there was a history of trauma 
to the right eye with residual corneal scar.  In an 
evaluation done in April 1987, the veteran had vision of 
20/100.  However, the corneal scar was described as very 
small and not interfering with visual axis.  It was concluded 
that corneal pathology gave no explanation for the veteran's 
vision.  The vision in the left eye was 20/30 and the 
examination was negative.  The same findings were made in 
April 1989.  However, the examination accomplished in April 
1995 indicated an improvement in vision with 20/30 noted in 
the right eye.  The same findings were noted in 1996 and 1999 
VA examinations.  It was noted that three years later, upon 
reevaluation, the veteran was found to have vision of 20/200 
in the right and left.  As reported, the veteran was examined 
by a private physician who determined that the veteran had 
bilateral maculopathy that was related to age or could be 
related to trauma.  On the basis of this review of the record 
the examiner opined that the right eye poor visual acuity and 
constricted visual field defect are not due to the service 
connected right eye corneal scar.  There is evidence on 
record of previous examinations where the corneal scars were 
present and vision was 20/30.  The macular changes which are 
mostly associated with the aging process explain the 
worsening of his vision.  Also, there is no evidence on this 
or previous examinations of corneal scar in the left eye but 
also macular changes could be the cause of vision loss and 
constricted visual fields.  

In view of the foregoing, the preponderance of the evidence 
shows that the veteran's current disability is not shown to 
warrant a compensable rating for the central corneal scar on 
the right eye.  This is true inasmuch as the clinical record 
fails to show that the veteran's corneal scar is productive 
of active pathology or any decrease in the visual acuity in 
the right eye.  

In Floyd v. Brown, 9 Vet. App. 88 (1996), the United States 
Court of Appeals for Veterans Claims (Court) held that the 
Board does not have jurisdiction to assign an extraschedular 
rating under 38 C.F.R. § 3.321(b)(1) (1996) in the first 
instance.  The Board is still obligated to seek out all 
issues that are reasonably raised from a liberal reading of 
documents or testimony of record and to identify all 
potential theories of entitlement to a benefit under the laws 
and regulations.  In Bagwell v. Brown, 9 Vet. App. 337 
(1996), the Court clarified that it did not read the 
regulation as precluding the Board from affirming an RO 
conclusion that a claim does not meet the criteria for 
submission pursuant to 38 C.F.R. § 3.321(b)(1) or from 
reaching such a conclusion on its own.  Moreover, the Court 
did not find the Board's denial of an extraschedular rating 
in the first instance prejudicial to the veteran, as the 
question of an extraschedular rating is a component of the 
appellant's claim and the appellant had full opportunity to 
present the increased-rating claim before the RO.  Bagwell v. 
Brown, 9 Vet.App. 337 (1996).  Consequently, the Board will 
consider whether this case warrants the assignment of an 
extraschedular rating.

In exceptional cases where schedular evaluations are found to 
be inadequate, consideration of "an extra-schedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability or disabilities" is made.  38 C.F.R. 
§ 3.321(b)(1).  The governing norm in these exceptional cases 
is a finding that the case presents such an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  Id.

The Board finds that the schedular evaluations in this case 
are not inadequate and that there is no evidence of an 
exceptional disability picture in this case.  The veteran has 
not required any recent hospitalizations and has not shown 
that the service-connected disability is productive of marked 
interference with his employment.  Consequently, referral for 
consideration of an extraschedular rating is not warranted at 
the present time.  


ORDER

An increased (compensable) rating for a scar on the cornea of 
the right eye is denied.  



		
	A. BRYANT
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

